DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (U.S. Pub. No. 2020/0194004) in view of Ellis et al. (U.S Patent No. 7,185,355) and further in view of Wheatley (U.S. Patent No. 9,674,563).
 

Regarding claims 1, 8 and 15, Bates discloses a system comprising:
one or more processors (see fig. 1C (processor, 112a)); and
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising (see fig. 1C (memory, 112b)):
detecting a voice of a first user (see paragraphs 0023, 0025, 0046; the playback device may detect individual users, for example, by voice recognition);
identifying the first user from among a plurality of users based on the voice (see paragraphs 0023, 0173, fig. 7 (712); determining whether the first user or second user issued a voice command);
accessing a first user profile based on the identifying of the first user, wherein the first user profile is associated with the first user (see paragraphs 0024, 0078, 0081; after detecting one or more users, the playback device may query a computing system (e.g., a cloud computing system) for each detected user's configuration data (or user profile));
configuring a client device based on the first user profile (see paragraphs 0024, 0078, 0081; a user profile for an individual user includes that individual user's configuration data for one or VASes, media services, and/or other user preference information, e.g., playback context and/or other playback attributes); and
presenting at least one media content item on the client device based on the configuring of the client device (see paragraphs 0024, 0038, 0068, 0078, 0081; process voice commands received from that detected individual user and play media content from one or more media services with which the detected individual user has a user account).
However, Bates is silent as to computing a plurality of profile priorities of a plurality of user profiles, wherein the plurality of user profiles comprises the first user profile and a second user profile, and wherein the second user profile has a higher profile priority than a profile priority of a first user priority; accessing the second user profile based on the second user profile having the higher profile priority than the profile priority of the first user priority, wherein the second user profile is associated with a second user; and configuring the client device based on the second user profile, wherein one or more settings of the second user profile override one or more respective settings of the first user profile.
Ellis et al. discloses computing a plurality of profile priorities of a plurality of user profiles, wherein the plurality of user profiles comprises the first user profile and a second user profile, and wherein the second user profile has a higher profile priority than a profile priority of a first user priority (col. 15, lines 4-21; parents may wish to set limits on the viewing of their children and that it may be desirable to use a master profile that contains settings that override the settings in all other profiles.  The master profile (which is considered as the second profile) controls (i.e., has higher priority) over other user profiles such as the children’s profile (which is considered as the first profile) thereby making the master profile the higher profile priority); 
accessing the second user profile based on the second user profile having the higher profile priority than the profile priority of the first user priority (see col. 15, lines 4-35; the master profile is associated with parents and that the attributes of the master profile are controlling (i.e., has higher priority) over other profiles such as children’s profile); and 
configuring the client device based on the second user profile, wherein one or more settings of the second user profile override one or more respective settings of the first user profile (see col. 2, lines 39-40, col. 15, lines 4-21 and fig. 29; it may be desirable to use a master profile that contains settings that override the settings in all other profiles).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Bates with the teachings of Ellis et al., the motivation being to provide a master profile that has settings that override the settings in other profiles (see Ellis col. 2, lines 39-40).
However, Bates and Ellis et al. are silent as to wherein the client device switches from the first user profile to the second user profile based on one or more of a day and a time of day.
In an analogous art, Wheatley discloses wherein the client device switches from the first user profile to the second user profile based on one or more of a day and a time of day (see col. 6, lines 29-47).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Bates and Ellis with the teachings of Wheatley, the motivation being to make better content recommendation to the user (see Wheatley col. 6, lines 29-47).

Regarding claim 2, Bates, Ellis et al. and Wheatly discloses everything claimed as applied above (see claim 1).  Wheatly discloses wherein the client device switches from the first user profile to the second user profile based a location of the client device (see col. 6, lines 29-47).

Regarding claim 3, Bates, Ellis et al. and Wheatly discloses everything claimed as applied above (see claims 1, 8 and 15).  Wheatly discloses updating one or more of the first user profile and the second user profile based on personal use patterns (see col. 2, lines 28-43, col. 18, lines 44-60).

Regarding claims 4, 11 and 18, Bates, Ellis et al. and Wheatly discloses everything claimed as applied above (see claims 1, 8 and 15).  Bates discloses wherein the client device is a smart phone (see paragraphs 0023, 0048).

Regarding claims 5, 12 and 19, Bates, Ellis et al. and Wheatly discloses everything claimed as applied above (see claims 1, 8 and 15).  Bates discloses wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
receiving a first command from the first user, wherein the first command is in a form of the voice (see paragraphs 0046, 0064); and
presenting the at least one media content item on the client device based on the configuring of the client device and based on the first command (see paragraph 0024, 0038, 0046).

Regarding claims 6, 13 and 20, Bates, Ellis et al. and Wheatly discloses everything claimed as applied above (see claims 1, 8 and 15).  Bates discloses wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
determining that the client device is configured based on a second user profile (see paragraph 0089); and 
switching configuration of the client device such that the client device is configured to the first user profile (see paragraphs 0127, 0130-0131).

Regarding claims 9 and 16, Bates, Ellis et al. and Wheatly discloses everything claimed as applied above (see claims 8 and 15).  Bates discloses wherein the client device is a consumer electronic device (see paragraphs 0037, 0048-0049, Fig. 1C (110a); playback device).

Regarding claims 10 and 17, Bates, Ellis et al. and Wheatly discloses everything claimed as applied above (see claims 8 and 15).  Bates discloses wherein the client device is a television (see paragraph 0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 4, 2022.